Citation Nr: 1100190	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  06-07 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been received.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a lumbar spine 
disorder.

5.  Entitlement to service connection for a right hip disorder.

6.  Entitlement to service connection for a right leg disorder.

7.  Entitlement to service connection for a right foot disorder.

8.  Entitlement to a rating in excess of 40 percent for residuals 
of prostate cancer.

9.  Entitlement to a rating in excess of 40 percent for residuals 
of a left wrist fracture.

10.  Whether a January 3, 1974 rating decision that granted 
service connection for recurrent dislocation, right shoulder, and 
for residuals of a left wrist fracture, each with a 
noncompensable rating, effective September 16, 1973, contained 
clear and unmistakable error (CUE).

11.  Whether a May 1, 1975 rating decision that granted a rating 
of 10 percent for residuals of a left wrist fracture, effective 
September 16, 1973, contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
September 1973.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Detroit, Michigan Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In August 2010, the Veteran testified during a hearing before the 
undersigned Acting Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

In August 2010, the Veteran submitted additional evidence 
directly to the Board, with a waiver of initial RO consideration 
of the evidence.  This evidence is accepted for inclusion in the 
record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

In October 2010, the Veteran submitted additional evidence 
directly to the Board, without a waiver of initial RO 
consideration of the evidence.  This evidence consists of private 
medical treatment records from 1983 and 1990 that relate to 
treatment for hearing loss, back trouble, and lower extremity 
difficulties.  Given that the claims for service connection for 
neck, lumbar spine, right hip, right leg, and right foot 
disorders are being remanded for other reasons, the RO will have 
the opportunity to review this evidence in connection with those 
claims in the first instance.  Given the favorable disposition of 
the petition to reopen and underlying claim for service 
connection for bilateral hearing loss, a remand for RO review of 
the newly submitted evidence in connection with that claim is 
unnecessary.  Additionally, as the newly submitted evidence was 
created in 1983 and 1990, it does not pertain to the CUE claims, 
and thus, a remand for RO review of the newly submitted evidence 
in connection with those claims is unnecessary as well.

The issues of service connection for neck, lumbar spine, right 
hip, right leg, and right foot disorders are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In August 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew from appeal the claim for a 
rating in excess of 40 percent for residuals of prostate cancer.

2.  In August 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew from appeal the claim for a 
rating in excess of 40 percent for residuals of a left wrist 
fracture.

3.  In connection with the appeal of the Veteran's original 
claim, in August 1974, the Board denied service connection for 
hearing loss.

4.  Evidence associated with the claims file since the 
August 1974 Board decision is not cumulative or redundant of 
evidence of record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate the claim for 
service connection for bilateral hearing loss, and raises a 
reasonable possibility of substantiating the claim.

5.  Although no specific incident of acoustic trauma is reflected 
in the Veteran's service treatment records, the Veteran has 
credibly asserted in-service noise exposure, including serving as 
a pilot.

6.  The Veteran has a current bilateral hearing loss disability 
for VA compensation purposes that is consistent with his in-
service noise exposure.

7.  In a January 1974 rating decision, the RO, among other 
things, granted service connection for recurrent dislocation, 
right shoulder, and for residuals of a left wrist fracture, each 
with a noncompensable rating, effective September 16, 1973.  A 
January 1974 letter to the Veteran provided notice of this rating 
decision.  The Veteran appealed both issues.

8.  In a February 1975 decision, the Board denied a compensable 
rating for residuals of dislocation of the right shoulder and 
remanded the claim for a compensable rating for residuals of a 
left wrist fracture to the RO for further development; this 
decision subsumed the January 1974 RO decision.

9.  In a May 1975 rating decision, the RO, inter alia, granted a 
10 percent rating for a healed fracture of the left wrist.  A 
May 1975 letter to the Veteran provided notice of this rating 
decision.  The Veteran did not appeal this decision.

10.  As VA treatment records from 1973 and 1975 support the 
manifest conclusion that the Veteran had a nonunion in the lower 
half of his ulna, the May 1, 1975 rating decision involved 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of that decision with regard to 
the service connected left wrist disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the 
claim for a rating in excess of 40 percent for residuals of 
prostate cancer are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal as to the 
claim for a rating in excess of 40 percent for residuals of a 
left wrist fracture are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The Board's August 1974 denial of service connection for 
hearing loss is final.  38 8 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2010).

4.  As pertinent evidence received since the Board's August 1974 
denial is new and material, the criteria for reopening the claim 
for service connection for bilateral hearing loss are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect for claims filed on and after August 29, 2001).

5.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

6.  The RO's January 1974 rating decision in which the RO granted 
service connection for recurrent dislocation of the right 
shoulder with a noncompensable rating was subsumed by the 
February 1975 decision of the Board pursuant to 38 C.F.R. § 
20.1104 (2010); as a matter of law, no claim of CUE can exist 
with respect to the January 1974 RO decision.  38 C.F.R. § 
20.1104 (2010).

7.  The RO's May 1975 rating decision that granted a 10 percent 
rating, but no higher, for residuals of a left wrist fracture, 
contained CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§ 3.105 (1974-2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2010).

Before the hearing before the undersigned Acting Veterans Law 
Judge in August 2010, the Veteran indicated that he wished to 
withdraw from appeal the claim for a rating in excess of 40 
percent for residuals of prostate cancer, and the claim for a 
rating in excess of 40 percent for residuals of a left wrist 
fracture.  Thus, no allegations of errors of fact or law remain 
for appellate consideration with respect to these matters.  
Accordingly, the Board does not have jurisdiction to review these 
matters on appeal, and they must be dismissed.



II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the parameters of the law surrounding CUE claims (as 
explained in more detail below), the duties to notify and assist 
imposed by the VCAA are not applicable where CUE is claimed, in 
Board decisions (see Livesay v. Principi, 15 Vet. App. 165 
(2001), or in RO decisions (see Parker v. Principi, 15 Vet. App. 
407 (2002)).  

As noted in Livesay, CUE claims are not conventional appeals, but 
rather are requests for revision of previous decisions.  A claim 
based on CUE is fundamentally different from any other kind of 
action in the VA adjudicative process.  A litigant alleging CUE 
is not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  
Moreover, that litigant has the burden of establishing such error 
on the basis of the evidence then of record.  Id.  

Considering the record in light of the above, and in view of the 
Board's favorable resolution of the claim to reopen and grant the 
underlying claim for service connection for bilateral hearing 
loss, further discussion of any VA notification or development 
duties owed the Veteran in connection with this appeal is 
unnecessary.

III.  New and Material Evidence

In a January 1974 rating decision, the RO denied the appellant's 
original claim for service connection for hearing loss.  The 
pertinent evidence then of record consisted, primarily, of 
service treatment records and a VA audiometric evaluation report.  
The RO denied the claim by saying that the service treatment 
records were negative for hearing loss, and the VA examination 
report revealed normal hearing bilaterally.

On appeal of the RO's decision, in August 1974, the Board also 
denied service connection for hearing loss.  In its decision, the 
Board found that the Veteran's auditory acuity was within normal 
limits throughout his active service, and a recent examination 
showed that he had normal hearing.

Unless the Chairman orders reconsideration, or one of the other 
exceptions to finality applies, all Board decisions are final on 
the date stamped on the face of the decision and are not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted by or 
on behalf of an appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The appellant sought to reopen his previously denied claim in 
March 2005.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claim for service connection 
for hearing loss is the Board's August 1974 denial.   
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Pertinent evidence associated with the claims file since the 
August 1974 Board decision includes private treatment records, VA 
examination reports, statements from the Veteran and his spouse, 
and the transcript from the Veteran's August 2010 Board hearing.

The Board finds that, collectively, the above-described evidence 
is "new" in that it was not before agency decisionmakers at the 
time of the August 1974 final Board denial of the claim for 
service connection for hearing loss and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it addresses whether the Veteran 
currently suffers from hearing loss.  It also provides a credible 
continuity of symptomatology.  Hence, this evidence relates to 
unestablished facts necessary to substantiate the claim for 
service connection for bilateral hearing loss and raises a 
reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for bilateral 
hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

IV.  Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

For VA purposes, hearing impairment is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).  

Initially, the Board notes that a VA audiological examination 
conducted in October 2008 during the current appeal confirmed the 
presence of a hearing loss disability for VA compensation 
purposes.  Specifically, this evaluation demonstrated mild 
sloping to a moderate high frequency sensorineural hearing loss 
bilaterally, with pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
10
10
30
65
29
LEFT
5
10
45
65
31

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 80 percent in the left ear.  Such 
audiological findings clearly support the conclusion that the 
Veteran has a bilateral hearing loss disability for VA 
compensation purposes.  38 C.F.R. § 3.385 (2010).

Thus, the question to be decided in the present appeal is whether 
such hearing loss disability is associated with the Veteran's 
active duty.  In this regard, the Board acknowledges that service 
treatment records are negative for complaints of, treatment for, 
or findings of a chronic hearing impairment disability.  

The Veteran's October 1968 service entry examination included the 
following audiometric findings, in decibels:


HERTZ

1000
2000
3000
4000
6000
RIGHT
0
0
0
0
0
LEFT
0
0
5
0
0

His August 1973 separation physical examination included the 
following audiometric findings, in decibels:


HERTZ

1000
2000
3000
4000
6000
RIGHT
10
10
10
10
10
LEFT
10
10
15
10
10

Further, an October 2008 VA examiner concluded, after reviewing 
the Veteran's claims folder and conducting the audiological 
evaluation, that the Veteran's current hearing impairment was not 
due to military noise exposure.  The examiner stated the opinion 
was based on findings of the August 1973 discharge audiological 
examination and a January 1974 audiology examination which 
yielded normal hearing bilaterally.

Throughout the current appeal, however, the Veteran has asserted 
that he spent most of his active duty flying helicopters and 
serving on the flight line.  According to the Veteran, although 
his hearing remained within normal limits on his separation 
examination, there was a 20 decibel shift from his hearing at the 
beginning of his service.  He also asserted that he had no 
acoustical trauma after leaving service.  See, e.g., August 2010 
hearing transcript (T.) at 4-7.  Further, his wife remarked in 
September 2005 that the Veteran complained during the 1970s of 
not being able to hear music to the detail of his pre-service 
years.  She also indicated that the Veteran's hearing has 
declined notably over the past twenty years.

Significantly, the Veteran is competent to describe the 
circumstances surrounding his in-service noise exposure and to 
report the hearing problems that he experiences because such 
actions come to him through his senses and, as such, require only 
personal knowledge rather than medical expertise.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  For this same reason, the 
Veteran's wife is competent to testify as to her observations of 
the Veteran's hearing difficulties.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for 
example, the Veteran's contentions in the present case-does not 
lack credibility simply because it is unaccompanied by 
contemporaneous medical evidence).  

Of further importance to the Board in this matter is the fact 
that service personnel records confirm the Veteran's in-service 
duties as a pilot.  Also, the October 2008 VA examiner agreed 
that the Veteran's current hearing loss disability appeared to be 
noise induced.

The Board acknowledges the conclusion of the VA examiner in 
October 2008 that the Veteran's hearing impairment is not due to 
military noise exposure.  However, the Board finds that such 
conclusion is not supported by the evidence of record.  As 
previously discussed in this decision, the Veteran has asserted 
that his only exposure to acoustic trauma occurred during 
service.  He has specifically denied any post-service exposure to 
noise.  Further, the Veteran has described hearing problems since 
service, and his wife has observed such impairment after his 
separation from active duty.  Such assertions are competent and, 
as such, must be considered by the Board.  Layno, 6 Vet. App. at 
470 & Buchanan, 451 F.3d at 1337.  

Consequently, and based on this evidentiary posture, the Board 
finds that the October 2008 VA examiner's opinion that the 
Veteran's bilateral hearing loss is noise-induced but is not 
associated with his in-service acoustic trauma is not 
dispositive.  The examiner did not comment on the demonstrated 10 
decibel shift in the Veteran's hearing from the beginning to the 
end of his service.  Additionally, the examiner did not consider 
the Veteran's account of chronic hearing loss since discharge 
from service, as corroborated by his wife.  

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).   However, the threshold for finding a link between 
current disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno, 6 Vet. App. at 469.  

In sum, the medical and lay evidence is at least in equipoise.  
Accordingly, the benefit-of-the-doubt rule applies and service 
connection is warranted.  

V.  CUE

The Veteran was separated from service in September 1973 and 
filed an application in October 1973, claiming that VA benefits 
should be awarded for, among other things, a chronic dislocating 
right shoulder, and residuals of a left wrist fracture.  In a 
January 3, 1974 rating decision, the RO, among other things, 
granted service connection for both recurrent dislocation of the 
right shoulder, and residuals of a left wrist fracture, each 
rated as noncompensable, effective September 16, 1973.

In a letter dated January 11, 1974, the RO informed the Veteran 
of the grant of his claims and of his appellate rights.  In 
September 1974, the Veteran filed a timely NOD regarding the 
issues of higher ratings for both the chronic dislocating right 
shoulder and residuals of left wrist fracture; and the RO issued 
an SOC in October 1974.  The Veteran perfected a timely appeal 
regarding both issues via a VA form 9 submitted in October 1974.

In August 1974, the Board denied a compensable evaluation for 
residuals of dislocation of the right shoulder and remanded the 
issue of a compensable evaluation for residuals of a left wrist 
fracture to the RO for further development.

In a May 1, 1975 decision, the RO granted a 10 percent evaluation 
for residuals of a left wrist fracture, effective September 16, 
1973.  In a May 29, 1975 letter to the Veteran, the RO informed 
the Veteran of the May 1, 1975 decision, and told the Veteran 
that if no reply was received within 30 days from the date of 
that letter, it would be assumed that the Veteran was satisfied, 
and the appeal would be withdrawn.  No response from the Veteran 
concerning that issue was received by the RO, and in June 1979, 
the RO informed the Board that no further appellate review would 
be processed.  The May 1975 decision became final.  38 C.F.R. 
§§ 3.104

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and amended.  
A finding of CUE has the same effect as if the corrected decision 
had been made on the date of the reversed decision.

In determining whether a prior determination involves CUE, the 
United States Court of Appeals of Veterans Claims (Court) has 
established a three-prong test.  The three prongs are: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than simple 
disagreement on how the facts were weighed or evaluated), or the 
statutory/regulatory provisions extant at that time were not 
correctly applied; (2) the error must be "undebatable" and of 
the sort which, if it had not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the attention 
of later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would manifestly have 
been different but for the error.  Generally, the correct facts, 
as they were known at the time, were not before the RO, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Even when the premise of error is accepted, 
if it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the law 
that existed at the time of the prior adjudication.  Baldwin v. 
West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

The Board notes that a claim of CUE is a collateral attack on an 
otherwise final rating decision by a VA regional office.  Smith 
v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is 
a presumption of validity that attaches to a final decision, and 
when such a decision is collaterally attacked the presumption 
becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on CUE 
has a much heavier burden than that placed on a claimant who 
seeks to establish prospective entitlement to VA benefits.  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Veteran has claimed CUE in the January 3, 1974, and May 1, 
1975 rating decisions.  Specifically, the Veteran has asserted 
that VA did not apply the law correctly, as he should have been 
granted a 20 percent combined rating.

Concerning the claim of CUE in the January 3, 1974 RO decision, 
the Board notes that the January 3, 1974 RO rating decision was 
subsumed by the February 14, 1975 decision of the Board pursuant 
to 38 C.F.R. § 20.1104 (2009).  The effect of subsuming is that, 
as a matter of law, no claim of CUE can exist with respect to 
that RO decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 
F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377 (Fed. 
Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997).  Thus, 
the claim asserting CUE in the January 3, 1974 RO decision must 
fail as a matter of law.  [Parenthetically, the Board notes that 
the Veteran has not asserted CUE in the February 14, 1974 Board 
decision.]

Concerning the claim of CUE in the May 1, 1975 decision, the 
evidence before the RO at the time of the May 1, 1975 rating 
decision included service treatment records, and the reports of 
VA examinations performed in December 1973 and April 1975.

The December 1973 VA examination report reflects that the left 
wrist volar flexion was to 45 degrees, and dorsal flexion was to 
-65 degrees.  Left wrist internal rotation was to 40 degrees, and 
external rotation was to 50 degrees.  An X-ray of the left wrist 
revealed an old healed fracture of the distal radius, and the 
fracture extended into the radiocarpal articulation.  In the 
lateral projection, the distal radius at the radiocarpal 
articulation had a 30 degree dorsal angulation with the carpal 
bones riding slightly above the radiocarpal articulation.  There 
was a slight irregularity in the articular surface of the 
radiocarpal articulation and a nonunion of the ulna styloid 
process.

No hypesthesia was noted over the upper extremities, and the 
examiner found no limitation of motion in the shoulders.  It was 
noted that the right shoulder was slightly larger than the left 
shoulder, and there was some evidence of some subluxation of the 
right shoulder in certain movements.  There was no specific 
tenderness observed in the right shoulder.  An X-ray of the right 
shoulder disclosed a normal relationship of the head of the 
radius with the glenoid cavity on internal and external rotation; 
there was no evidence of any subluxation of the head in the X-
rays.

On VA examination in April 1975, the examiner found marked 
restriction of motion in the left wrist.  Left wrist internal 
rotation was to 20 degrees, and external rotation was to 15 
degrees.  Dorsoflexion of the left wrist was to 45 degrees; volar 
flexion of the left wrist was to 45 degrees.  X-rays of the left 
wrist revealed an old fracture of the distal radius and ulna with 
non-union of the styloid process of the ulna with osteoarthritic 
changes at the radio-carpal articulation and dorsal angulation of 
the radius at the radio-carpal articulation of 25 degrees.

In CUE cases, the record as it stood in May 1975 is frozen.  The 
Board notes that at the time of the May 1, 1975 rating decision, 
the Veteran's left wrist fracture was evaluated as 10 percent 
disabling under Diagnostic Code 5003, for degenerative arthritis.  
Under Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is evaluated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1974).

However, the evidence of record at the time of the May 1975 
decision clearly showed that the Veteran had a nonunion in the 
lower half of the ulna, as shown by X-rays taken in December 1973 
and April 1975.  Under diagnostic Code 5211, for impairment of 
the ulna, a rating of 20 percent is for application for a 
nonunion in the lower half of the ulna, regardless if a major or 
minor joint is involved.  38 C.F.R. § 4.71a, Diagnostic Code 5211 
(1974).

The Board further observes that the evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. § 
4.14 (1974).  However, where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (1974).  

In this case, the regulations in effect at the time of the May 1, 
1975 rating decision allowed for a 20 percent evaluation for the 
Veteran's service connected residuals of a left wrist fracture, 
as the evidence showed a nonunion in the lower half of the ulna.  
This rating should have been in place of, not in addition to, a 
rating under Diagnostic Code 5003, to avoid pyramiding.  38 
C.F.R. § 4.14.

Thus, the Board finds that the outcome of the May 1, 1975 rating 
decision would have been manifestly different but for the RO's 
failure to apply the regulations in effect at the time of the 
rating decision.  The Board therefore concludes that the May 1, 
1975 rating decision granting a 10 percent rating, but no higher, 
for residuals of a left wrist fracture was clearly and 
unmistakably erroneous and should be reversed to reflect a grant 
of a 20 percent rating for residuals of a left wrist fracture.  
38 C.F.R. § 3.105.


ORDER

The appeal as to a rating in excess of 40 percent for residuals 
of prostate cancer is dismissed.

The appeal as to a rating in excess of 40 percent for residuals 
of a left wrist fracture is dismissed.

New and material evidence was received to reopen a claim for 
entitlement to service connection for bilateral hearing loss; to 
this extent, the appeal is granted.

Service connection for bilateral hearing loss is granted.

As the January 3, 1974 rating decision that granted service 
connection for recurrent dislocation, right shoulder, and for 
residuals of a left wrist fracture, each with a noncompensable 
rating, effective September 16, 1973, did not contain CUE, the 
appeal in regard to that issue is denied.

As the May 1, 1975 rating decision that granted a rating of 10 
percent for residuals of a left wrist fracture, effective 
September 16, 1973, contained CUE, a rating of 20 percent for 
residuals of a left wrist fracture, effective September 16, 1973, 
is granted, subject to the legal authority governing the payment 
of compensation benefits.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal (service connection for 
neck, lumbar spine, right hip, right leg, and right foot 
disorders) is warranted.

In December 2005, the Veteran authorized the VA to review his 
Social Security records.  However, it is unclear if the Veteran's 
SSA benefits are disability benefits or Supplemental Security 
Income (SSI) benefits.

The Board observes that SSA disability benefits are based on a 
claimant's age, employment history, and disability.  42 U.S.C.A. 
§ 423; 20 C.F.R. §§ 404.1505, 404.1520.  SSI benefits are based 
on age, disability, and income and resource limits.  42 U.S.C.A. 
§ 1382; 20 C.F.R. § 416.920.  Accordingly, the SSA may have 
medical records regarding a claimant's disabilities where a 
claimant is in receipt of either disability or SSI benefits.  
Accordingly, as there is evidence that the Veteran filed a claim 
for SSA benefits, and particularly as the Veteran has 
specifically authorized VA to review his Social Security records, 
a remand is necessary to attempt to obtain these records.  See 
Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from SSA a copy of 
its determination on the Veteran's claim for 
disability benefits, as well as copies of all 
medical records underlying its determination.  
In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting records 
from Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

2.  After completion of the above and any 
additional development deemed necessary in 
view of the additional records received, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


